Citation Nr: 1116859	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Wolff-Parkinson-White syndrome.  

2.  Entitlement to service connection for Wolff-Parkinson-White syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

The appellant had unverified active duty for training from August 12, 1996 to August 24, 1996 and from May 24, 1997 to June 12, 1997.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from two rating decisions dated in July 2007 and August 2007 of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma in which the RO found that new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for Wolff-Parkinson-White syndrome, but denied the claim on its merits.  The appellant appealed the denial of her service connection claim to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.    
 
The appellant testified before the undersigned Veterans Law Judge during a Video Conference hearing in October 2009.  See October 2009 hearing transcript.  

The Board notes that the appellant's representative submitted a motion on the appellant's behalf requesting that her appeal be advanced on the Board's docket.  This motion was denied in March 2011.  See 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed BVA decision dated in June 2006, the Board denied (among other things) the appellant's claim of entitlement to service connection for Wolff-Parkinson-White syndrome.  

2.  The evidence received since the June 2006 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service connection for Wolff-Parkinson-White syndrome and raises a reasonable possibility of substantiating that claim.

3.  The more probative and persuasive evidence of record indicates that the appellant's prior diagnoses of Wolff-Parkinson-White syndrome have not been adequately supported by the record; and the evidence reveals that the appellant does not have a current medical diagnosis of Wolff-Parkinson-White syndrome. 

4.  The more persuasive and credible evidence of record reveals that the appellant's diagnosis of Wolff-Parkinson-White pattern is a congenital finding that is not subject to service connection.  


CONCLUSIONS OF LAW

1.  A June 2006 Board decision that denied the appellant's claim of entitlement to service connection for Wolff-Parkinson-White syndrome is a final decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  The evidence received subsequent to the June 2006 Board decision is new and material; and therefore the appellant's claim for service connection for Wolff-Parkinson-White syndrome is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2010).

3.  Wolff-Parkinson-White syndrome was not incurred in or aggravated during a period of active duty for training.  38 U.S.C.A. §§ 101(24), 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

With respect to the appellant's service connection claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds that a letter dated in May 2007 fully satisfied the duty to notify provisions and informed the appellant of the substance of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For the record, since this decision represents a complete grant of the appellant's appeal in regards to the reopening of her Wolff-Parkinson-White syndrome service connection claim, the appellant cannot be prejudiced by any deficiency, if any, in the notice and assistance requirements of the VCAA in relationship to reopening her claim.  Further, the May 2007 letter informed the appellant of the elements necessary to establish her underlying service connection claim.  Id.  In this regard, the May 2007 letter notified the appellant that it was ultimately her responsibility to give VA any evidence pertaining to her (now reopened) service connection claim.  The above-referenced letter also informed the appellant that additional information or evidence was needed to support her service connection claim; and asked the appellant to send this information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the appellant's service records and post-service medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  In this regard, the Board observes that VA has obtained an expert medical opinion in relationship to the appellant's claim.  See expert medical opinions dated in March 2010 and November 2010; 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the expert medical opinion and addendum expert medical option obtained in this case are adequate for the adjudication of the appellant's service connection claim as they are predicated on a review of medical records; contain a description of the history of the alleged disability at issue; document and consider the appellant's complaints and symptoms; and ultimately include a medical opinion addressing the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion pertaining to the appellant's Wolff-Parkinson-White service connection claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates pertaining to her service connection claim.  See May 2007 letter from the RO to the appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's service connection claim, any questions as to the appropriate disability rating or effective date to be assigned to this claim is rendered moot; and no further notice is needed.  Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the appellant's service connection claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Reopened Claim

In this appeal, the appellant seeks service connection for Wolff-Parkinson-White syndrome that she believes either manifested during a period of active service for training or was permanently aggravated during such service.  See appellant's statements; October 2009 BVA hearing transcript.  The RO previously considered the appellant's claim of entitlement to service connection for Wolff-Parkinson-White syndrome (among other things) in rating decisions dated in January 2002 and August 2005.  See rating decisions.   The appellant appealed the denial of her service connection claims in August 2005 to the Board.  After undertaking development of the appellant's Wolff-Parkinson-White syndrome claim, the Board issued a decision in June 2006 denying the appellant's appeal.  See BVA decisions dated in August 2005 and June 2006.  Although the appellant requested reconsideration of the Board's June 2006 decision, this request was also denied.  See motions for reconsideration; August 2006 order denying request for reconsideration.  The appellant did not appeal.  Therefore, the Board's June 2006 decision represents a final decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100(a), 20.1104.  

In March 2007, the appellant submitted a statement in which she requested service connection for heart problems.  See March 2007 letter from the appellant's representative to the RO.  The RO viewed the appellant's statement as a request to reopen her previously denied Wolff-Parkinson-White syndrome claim.  See May 2007 letter from the RO to the appellant.  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the appellant filed her claim to reopen in March 2007, the new version of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.  

The evidence associated with the claims file since the June 2006 Board decision includes statements from the appellant, the appellant's October 2009 hearing testimony, private medical records and statements from two (2) of the appellant's private medical providers in support of the appellant's Wolff-Parkinson-White syndrome claim.  The Board agrees with the RO's determination that the above-referenced evidence is both new and material to the appellant's service connection claim, reopens the claim and will perform a de novo merits adjudication of the appellant's claim based on all the evidence of record.  See 38 C.F.R. § 3.156(c); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Bernard v. Brown, 4 Vet. App. 384, 394 (1993)..   

C.  Service Connection for Wolff-Parkinson-White Syndrome

The appellant seeks service connection for Wolff-Parkinson-White syndrome she contends either manifested during a period of active duty for training or was aggravated therein.  See appellant's statements; October 2009 BVA hearing transcript.  In this regard, the appellant reports having difficulty breathing, experiencing rapid heartbeat, and having a fever, sweating, palpitations, and a racing heart during her second period of active duty for training.  See BVA hearing transcripts; July 2006 letter from S.F., M.D.  The appellant contends that the above-referenced symptomatology was actually a manifestation of Wolff-Parkinson-White syndrome that became symptomatic as a result of vaccinations the appellant was given in preparation for her period of active duty for training or a result of stressful events the appellant was experiencing during this time frame.  See appellant's statements; BVA hearing transcripts.  As such, she argues service connection for Wolff-Parkinson-White syndrome should be granted on a direct basis or upon the theory of aggravation.  

While viewing the evidence in the light most favorable to the appellant in this case, the Board finds that the preponderance of the evidence is against the appellant's claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training ("ADT") during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training ("IADT") during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ADT is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131.  The Board also observes that 38 U.S.C.A. § 101(24) was amended by the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No 106-419, to additionally include within the definition of "active duty" any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 was also amended to reflect this change.  See 66 Fed. Reg. 184, pgs. 48558- 48561 (effective November 1, 2000).  

In light of the above-referenced regulations, the appellant can only be service-connected for the medical condition she seeks on appeal if this condition is found to have been incurred in or aggravated during a period of ADT, but may not be service-connected if found to have developed or been aggravated during a period of IADT.  38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. §§ 3.6(a), (c), (d).  In this regard, the Board also observes for the record that presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation) and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the appellant's periods of ADT are not available.  

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Congenital or developmental defects, personality disorders and mental deficiencies as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  As such, they are not subject to service connection.  In this regard, however, congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  As noted, a congenital defect, on the other hand, may not be service connected in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

For reasons that will be discussed in more detail below, the Board finds that the crux of the appellant's appeal revolves around the issue of whether the appellant's past and/or present symptomatology fulfills the criteria for a diagnosis of Wolff-Parkinson-White syndrome.  Although various medical records in the claims file dated after the appellant's second period of ADT reflect that the appellant has been diagnosed with Wolff-Parkinson-White syndrome or has a history of that syndrome, an expert medical opinion provided by a cardiac electrophysiologist in March 2010 (with an addendum provided in November 2010) in the claims file reveals that the appellant has not, in fact, had a valid diagnosis of this disorder.  See private medical records; expert medical opinions dated in March 2010 and November 2010.  Rather, in his opinion, the appellant has always had a diagnosis of Wolff-Parkinson-White pattern,  a congenital electrocardiogram ("ECG") finding which is not treated unless the person develops symptoms related to the ECG finding.  See November 2010 expert medical opinion.  Although the appellant has experienced tachycardia before, the cardiac electrophysiologist who reviewed the appellant's medical records indicates that the appellant's rapid heart-rate in the past has been associated with sinus tachycardia or atrial tachycardia, rather than the supraventricular tachycardia associated with Wolff-Parkinson-White syndrome.  March 2010 expert medical opinion.  In light of the absence of such an arrhythmia in the appellant's post-service medical records, the expert has opined that no disability related to the appellant's ECG finding can be established; and therefore, the appellant has not met the criteria for a diagnosis of Wolff-Parkinson-White syndrome.  November 2010 expert medical opinion.  

In analyzing the evidence in this case, the Board initially observes that the appellant's service records reveal that she joined the Navy Reserves in March 1996; and at that time, her entrance medical examination revealed no heart problems.  See service records.  The appellant served two periods of active duty for training: from August 12-24, 1996, and as relevant to this appeal, from May 24, 1997 to June 12, 1997.  Id.; October 2009 BVA hearing transcript, pgs. 19-20.  In March 1997, the appellant had some dental work performed and thereafter manifested an infection for which she was prescribed antibiotics.  See April 2004 BVA hearing testimony, pgs. 5-9.  She was notified in May 1997 that she was to report for active duty in Japan and was given 6 to 8 immunizations for her upcoming active duty assignment to Japan.  See October 2009 BVA hearing transcript, p. 8.  The immunization records are not available.  According to the appellant, immediately after receiving her immunizations, she felt sick.  Id., pgs. 4-5.  She asked to be relieved of her orders to go overseas because she felt sick, she had just received a grant to attend college, and she had a court hearing about the custody of her children scheduled in June 1997.  April 2004 BVA hearing testimony, pgs. 7-12.  Her request was denied.  She flew to Japan on May 24, 1997.  However, while there, the appellant was informed that her ex-husband had made threats against her and her children.  Id.  She returned to deal with these issues. Id.  She states that she had symptoms such as a fever, difficulty breathing and heart palpitations during this time frame. Id., pgs. 12-16, 19; October 2009 BVA hearing transcript, pgs. 8-10. 

Post-service medical records dated in August 1997 reveal that the appellant was seen in the emergency room of a private hospital with complaints of shortness of breath and wheezing for three days.  See August 1997 private medical records. 
The appellant's past medical history revealed at that time that the appellant had had a recurrent bronchitis or pneumonia almost every year for the previous 10 years.  Id.  She also had a history of hypoglycemia, hysterectomy and breast implant.  Id.  The appellant's social history noted that she was under lots of stress, denied frequent drinking of alcohol, and smoked at least two packs per day for the last 20 years.  Id.  Upon examination, the appellant's pulse oximetry initially on room air was 95 percent but after three breathing treatments, she was still in mild respiratory distress and still complaining of shortness of breath with wheezes.  Id.  Her heart rate and rhythm were regular, with no murmurs or gallops noted.  Id.  The appellant was ultimately  diagnosed with chronic obstructive pulmonary disease ("COPD"), newly diagnosed; bronchitis; and left-sided chest pain, most likely chest wall pain secondary to COPD with coughing.  She was admitted to the hospital.  Id.  It was during that hospital stay that the appellant was diagnosed with Wolff-Parkinson-White syndrome.  Id.  

However, in September 1997, the appellant was examined by the Oklahoma Heart Institute for an evaluation of her accessory pathway and feelings of tachy palpitations.  See September 1997 private medical records.  The appellant reported at that time an 18-year history of recurrent tachy palpitations, one type she associated with a feeling of tachy palpitations in her left upper chest and a second type of palpitations she associated with a chest heaviness and lightheadedness.  Id.  She denied frank syncope, but reported heavy caffeine and tobacco use.  Id.  Upon physical examination, the appellant's heart rate was noted as 83 and her heart rate and rhythm were regular without significant abnormality.  Id.  Her abdomen was benign and her extremities without edema.  Id.  An EKG conducted in the office revealed the appellant had normal sinus rhythm with a left lateral accessory pathway demonstrating typical Wolff-Parkinson-White syndrome pre-excitation.  Id.  A review was conducted of a recent Holter monitor performed shortly before that visit.  This review revealed that the appellant had minimal symptoms of palpitations with occasional bouts of rapid narrow complex tachycardia at a rate of approximately 150 beats per minute.  Id.  The tracings were reported as being small and poorly reproduced, but appeared to be consistent with sinus tachycardia or sinus node reentry verses inappropriate sinus tachycardia rather than orthodromic reciprocating tachycardia.  Id.  

Given the appellant's frequent bouts of tachy palpitations and prominent symptoms with inability to treat her with beta blockers due to her COPD, the appellant's doctor recommended that she consider an electrophysiologic study with radiofrequency ablation for both the accessory pathway and the possible sinus node reentry versus initiation of calcium channel blockade.  Id.  The appellant was also advised to stop smoking.  Id.  Subsequently, the appellant underwent a successful radiofrequency ablation of the left lateral/anterolateral accessory pathway in March 1998.  See March 1998 private medical records.  Her medical records indicate that she tolerated the procedure well and without complications; and was discharged from the lab in stable condition.  Id.  Post-ablation intervals were reported as being unremarkable; and VA conduction was absent at completion of the procedure.  Id.  

In October 1999, the appellant was seen at a private hospital for worsening cough and wheezing with shortness of breath.  See October 1999 private medical records.   In assessing her medical condition, the appellant's private medical provider ultimately diagnosed her with (1) COPD, (2) history of Wolff-Parkinson-White syndrome, status post ablative therapy with no recurrence and (3) atypical chest pain thought to be chest wall in origin.  Id.  In December 1999, the appellant was admitted to the private hospital for atypical heart pain.  See December 1999 private medical records.  In the history of present illness section of her medical records, it is reported that the appellant stated she had had no palpitations whatsoever, including no palpitations with the current problem, since she underwent radiofrequency ablation.  Id.  Her examiner noted that the chance of recurrence of this accessory pathway were far less than 1 in 100.  Id.  

Thus, in summary, a review of the appellant's service and post-service medical records reveals that the appellant previously had been diagnosed with a left lateral accessory pathway on ECG; and had also experienced symptomatology that included shortness of breath, wheezing, chest pain and palpitations during and subsequent to her second period of active duty for training.  See service records; post-service medical records.  The appellant's post-service medical records additionally reveal that the appellant underwent a radiofrequency ablation in relationship to her left lateral accessory pathway and reportedly has not  experienced any palpitations since then.  Id.    

In support of her claim for service connection, the appellant has submitted two letters from private medical providers.  See letters from D.R., D.O. and S.F., M.D. dated in July 2006; see also August 1998 letter from S.F., M.D. to the Oklahoma Disability Determination Unit.  In a July 2006 letter, D.R., D.O. (who appears to be a family practice physician) stated that the appellant had immunizations prior to flying overseas; and that she became ill immediately as a reaction to the immunizations.  See letter from D.R., D.O. dated in July 2006.  He reported that part of the appellant's illness from the immunizations included a cardiac rhythm problem; and that she "ultimately had the procedures done to alleviate the cardiac problem which was directly related to illness from immunizations."  Id.  

In another letter dated in July 2006, the appellant's primary care provider S.F., M.D. (an internist) noted that the appellant had told him that on May 17 and 18, 1997, she was given immunizations by the military which included Yellow Fever vaccination, Typhoid BSC, Tetanus/Diphtheria toxoid, oral polio vaccine, measles/mumps/rubella vaccine, and tuberculosis skin testing.  See letter from S.F., M.D. dated in July 2006.  The appellant reported that she became ill from the vaccines with fever, sweating, palpitations and heart racing.  Id.  The appellant also told him that prior to the immunizations, she had been having problems with an "infection" in her mouth for which she had been treated with multiple rounds of antibiotics for a number of months.  Id.  In this letter, Dr. F. explained that the appellant had already been somewhat ill with the mouth infection but then after the vaccinations, she apparently developed an unusual reaction to the vaccination, which caused her to become even more ill.  Id.  Based on the appellant's reports, Dr. F. stated that the appellant's disability spontaneously manifested itself on or around May 1997, resulting in some sort of adverse reaction to the vaccinations, including a systemic illness.  Id.  As a result of the vaccinations and the systemic illness, he opined that the appellant developed palpitations and rapid heartbeat, which were likely due to Wolff-Parkinson-White Syndrome.  Id.  In providing a medical rationale, Dr. F. stated that the appellant's reaction to the vaccinations in service caused her illness, which resulted in an exacerbation of her Wolff-Parkinson-White Syndrome with palpitations.  Id.  He indicated that the purpose of his letter was to give a medical opinion that it was reasonable to conclude that the appellant's reaction to the vaccinations with its subsequent systemic illness in service caused an exacerbation of the appellant's Wolff-Parkinson-White syndrome.  Id.  

In light of Dr. R. and Dr. F.'s statements and the medical questions raised in this case, the Board sought an expert medical opinion in November 2009.  In requesting this opinion, the Board inquired as to when the appellant's Wolff-Parkinson-White syndrome first manifested; whether the appellant had any current disability of Wolff-Parkinson-White syndrome or residuals thereof; whether the appellant's Wolff-Parkinson-White syndrome was a congenital/developmental defect or disease process; and whether the appellant's immunizations or any other injury/event during the appellant's active duty for training was etiologically related to the appellant's Wolff-Parkinson-White syndrome.  See November 2009 request for medical opinion.  In addition, the Board asked that the medical expert address the two July 2006 medical opinions by Dr. R. and Dr. F.  Id.  

In response to the Board's November 2009 request, a cardiac electrophysiologist reviewed the appellant's entire claims file and provided an expert medical opinion in March 2010.  See March 2010 expert medical opinion.  In this opinion, the cardiac electrophysiologist noted from a review of the record that the appellant had a history of Wolff-Parkinson-White pattern on ECG, COPD, estrogen deficiency, total hysterectomy and bilateral salpingoophorectomy on 8/26/97.  Id.  He indicated that the appellant's ECGs prior to catheter ablation on 3/13/98 revealed Wolff-Parkinson-White pattern.  None of the appellant's prior ECGs per Holter testing had documented supraventricular tachycardia directly related to the appellant's Wolff-Parkinson-White pattern on ECG.  In this regard, the cardiac electrophysiologist noted that the appellant's Holter revealed short runs of long RP' tachycardia at a maximum rate of 160s, which was most likely a sinus tachycardia or atrial tachycardia.  He also indicated that her telemetry on 1/2/02 revealed most likely a sinus tachycardia at 110 beats per minute.  He stated that the above-referenced rhythms are not associated with arrhythmia related to Wolff-Parkinson-White syndrome.  Id.  

In making the above-referenced determination, the cardiac electrophysiologist stated that a person may have Wolff-Parkinson-White pattern on ECG but may not show any arrhythmia throughout his or her life.  He stated that few patients with Wolff-Parkinson-White pattern develop supraventricular tachycardia or atrial fibrillation and then it is called Wolff-Parkinson-White syndrome.  In the appellant's case, she had (at best) short runs of atrial tachycardia or sinus tachycardia observed on Holter or telemetry.  Furthermore, on electrophysiological study, no arrhythmia was induced.  Symptoms of Wolff-Parkinson-White can appear without any known cause; but the cardiac electrophysiologist did not think that immunizations did anything wrong to the appellant's heart.  Id.  Ultimately, he opined that the appellant's disability (overall disability) was not related to Wolff-Parkinson-White syndrome.  In doing so, he reported that Wolff-Parkinson-White is a congenital disease and can occur without any stress, dental infection or immunization.  However, in this case, the appellant does not have a diagnosis of Wolff-Parkinson-White syndrome as there is no significant symptomatic arrhythmia noted in the appellant's medical records.  Id.    

After review of the above opinion, the Board sought additional clarification in July 2010 from the cardiac electrophysiologist.  See July 2010 request for clarification.  In responding to the Board's request in November 2010, the cardiac electrophysiologist attempted to answer the Board's questions by explaining that Wolff-Parkinson-White pattern is a congenital ECG finding which is not treated unless the person develops symptoms related to the ECG finding.  See November 2010 expert medical opinion.  Wolff-Parkinson-White syndrome is designated for the syndrome with typical ECG and supraventricular arrhythmia.  He stated that because the appellant never had documented supraventricular arrhythmia, her diagnosis would be Wolff-Parkinson-White pattern rather than Wolff-Parkinson-White syndrome.  Id.  He also stated that to his knowledge, no arrhythmia was documented in the appellant's medical records, so no disability related to her abnormal ECG finding could be established.  Id.  In terms of the effect of immunizations and Wolff-Parkinson-White syndrome, the cardiac electrophysiologist reported that as far as he knew after extensive literature search, immunizations have no relation with precipitation of symptoms of Wolff-Parkinson-White syndrome.  Id.  Lastly, he stated that since there was no significant arrhythmia documented in relation to the appellant's ECG finding, he was unable to establish any relationship of the appellant's ECG and disability.  Id.  

After extensively analyzing the medical evidence discussed above with the other evidence of record, the Board finds that the preponderance of the evidence is against the appellant's assertion that she should be granted service connection for Wolff-Parkinson-White syndrome.  The evidence of record as a whole clearly indicates to the Board that while the appellant was given a general diagnosis of Wolff-Parkinson-White syndrome in the past, the diagnosis has been refuted by an expert who specializes in the area of cardiac arrhythmias.  See expert medical opinions dated in March 2010 and November 2010.  In this regard, the appellant has had (currently and in the past) a diagnosis of Wolff-Parkinson-White pattern, a congenital finding on a diagnostic medical test.  Id.  Regardless of when the appellant's Wolff-Parkinson-White pattern was discovered, this pattern is not (and never has been) a disability as the term is used under applicable legislation pertaining to VA service connection given that it is a congenital ECG finding.  Id.  Additionally, the Board observes that even if service connection for Wolff-Parkinson-White pattern as a congenital disease were available, the more persuasive and credible evidence in this case does not support the appellant's assertion that she experienced symptoms associated with Wolff-Parkinson-White pattern in-service, or that such symptoms were aggravated during her service.  Rather, the appellant's symptomatology has been related to sinus tachycardia and/or atrial tachycardia.  Lastly, the evidence reveals that the appellant has not experienced any palpitations since undergoing the radiofrequency ablation in 1999.  Id.; private medical records.  As such, there is no evidence of a current disability that can be service connected.  

Thus, viewing all of the medical evidence in this case in conjunction with the July 2007, March 2010 and November 2010 medical opinions of record, the Board finds that an actual diagnosis of Wolff-Parkinson-White syndrome has not been confirmed and, in fact, has been refuted.  The evidence in this case also fails to support a grant of service connection on the basis of the development of an additional disability as a result of a disease or injury superimposed upon a congenital defect since (1) the appellant's Wolff-Parkinson-White pattern is not a defect and (2) she has not been found to have any additional disability.  See VAOPGCPREC 82-90 (1990).  Since there can be no valid claim without proof of a present disability, the preponderance of the evidence is against the appellant's claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  

In making this decision, the Board acknowledges that case law holds that the presence of a chronic disability at any time during a claim process can justify a grant of service connection in terms of satisfying the first element necessary for service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Specifically, in McClain v. Nicholson, the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation).  However, the Board finds the holdings in McClain and Gilpin to be distinguishable from the present case since (as explained above) the Board has concluded that the appellant's diagnoses of Wolff-Parkinson-White of record are not adequately supported by the record in that they have been subsequently refuted by an expert in the field of cardiology.  In a factual situation where, as here, the overall evidence of record fails to support a diagnosis of the claimed Wolff-Parkinson-White syndrome, either presently or in the past, the holdings of McClain and Gilpin would not be applicable.   

In making the above-referenced findings, the Board also acknowledges an argument made by the appellant's representative in February 2011 in which he asserts that the March 2010 and November 2010 expert medical opinions of record are insufficient because the cardiac electrophysiologist who provided the opinions failed to directly answer all of the questions posed by the Board, "most notably whether the condition is a defect or disease, when it first manifested, and why he [the expert] opined that it was unrelated to immunizations."  See February 2011 appellant's brief in response to medical expert opinion, p. 4.  In doing so, the representative asserts that in the absence of a sufficient medical opinion opposing the favorable ones of record, the Board "must rely on those opinions added into the record in the past, and resolve the claim in favor of the appellant."  Id.  

In analyzing the representative's February 2011 argument, the Board finds it to be unpersuasive since it is clear (as discussed above) that the medical expert in this case did attempt to answer the questions posed by the Board; however, the expert could not specifically respond to the Board's questions about onset dates and whether the appellant had a disability of Wolff-Parkinson-White syndrome or pattern since the filing date of her claim because (as he explained) the appellant's Wolff-Parkinson-White pattern is not a defect or disease, but rather a congenital EGC finding (although he stated that Wolff-Parkinson-White syndrome is a congenital disease); and the expert's review of the evidence in this case revealed no documented arrhythmia related to the appellant's Wolff-Parkinson-White pattern, therefore indicating that the appellant has suffered no disability (at any time) in relationship to this pattern.  November 2010 expert medical opinion.  Additionally, the expert (who specializes in the area of cardiac arrhythmias) noted that he conducted an extensive literature search but found no relationship with precipitation of symptoms of Wolff-Parkinson-White syndrome and immunizations.  Id.  For the record, neither Dr. R. nor Dr. F. (a family practice physician and doctor of internal medicine) provided a basis for their opinions as to why or how the appellant's pre-service immunizations triggered symptomatology associated with Wolff-Parkinson-White syndrome.  See letters from D.R., D.O. and S.F., M.D. dated in July 2006.  Given the cardiac electrophysiologist's background and training, in addition to the fact that he researched the inoculation question at issue, the Board finds the May 2010 and November 2010 medical opinions of record to be persuasive, credible and adequate for use in the adjudication of this appeal.  

Further, to the extent that as a general matter lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness (see Falzone v. Brown, 8 Vet. App. 398, 405 (1995)), the appellant is competent to report observable symptoms she experienced during her periods of active duty for training and subsequent to service.  See appellant's statements; BVA hearing testimony.  However, she is not competent to provide an opinion requiring medical knowledge, such as an opinion addressing whether her symptomatology meets the diagnostic criteria for a diagnosis of any disorder, much less a cardiac disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the appellant's statements and testimony do not constitute competent medical evidence supportive of a grant of service connection in this case.  

Thus, for the reasons set forth above, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for Wolff-Parkinson-White syndrome.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as a preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for Wolf-Parkinson-White syndrome; and to this extent only, the appeal is granted. 

Service connection for Wolf-Parkinson-White syndrome is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


